LIVERMORE, Presiding Judge.
When lay witnesses to appellant’s driving, resulting in a DUI charge, did not respond to defense counsel’s letter asking th'at they call him, appellant moved to preclude their testimony. The city court judge ordered the state to produce the witnesses at court. The state, successfully brought a special action contesting this order in superior court. This appeal followed. We affirm.
We are cited no authority that empowers the state to produce citizen witnesses for interview by the defense attorney nor that requires them to do so. Such an order being beyond the power of the city court, it was an abuse of discretion. See State v. Ferguson, 149 Ariz. 200, 717 P.2d 879 (1986).
Affirmed.
HOWARD and LACAGNINA, JJ., concur.